Ward, J. (dissenting). I am unable, for the reasons hereinafter set forth, to agree with majority opinion in this case. The majority opinion is based on the ground that appellees have no such interest in the property sought to be re-zoned as to give them standing in court. An analysis of the decisions cited in support of the majority view are not, to me, convincing. The Dimitri case, 200 Atl. 963, makes no mention of the provisions of any zoning ordinance which, here, are important it seems to me. Moreover the court merely held that the petitioner did not prove his ownership or “interest in the property.” (emphasis supplied). It is important to note that the court, at least by fair implication, did not require absolute ownership. Sun Oil case, 49 Atl. 2d 917. Here, again, the court gave no consideration to the qrdinance provisions, and, also again, stated that the petitioner must have title or “some clear interest” (emphasis supplied). The majority of opinion, in a foot note, merely refers to the case of Ralston Purina Co. v. Zoning Board, 12 Atl. 2d 219, with the comment that it was decided before the Sun Oil case, implying that it was thereby overruled. The Ralston decision deserves fuller consideration for two reasons: First, it is in point with matter under consideration and sustains my position, and; Second, it has in no way been overruled by the Sun Oil or any other decision, as is presently pointed out. The Ralston case was considered by the Supreme Court of Rhode Island on a petition for a writ of certiorari by a “petitioner as a person aggrieved by a decision of the zoning board of the town of Westerly” to whom the Board had denied a permit to erect a coal-pocket at an estimated cost of $950. The Supreme Court, in reversing the decision of the zoning board, used this language [12 Atl. 220]: “It is first urged by those supporting the board’s decision that the petitioner, being merely the lessee of the premises upon which the proposed coalbin is to be erected, can not alone, without joining the owners of such property, apply for the building permit in question, or bring the instant petition. We find nothing in the Westerly zoning ordinance (emphasis supplied), or in the enabling acts authorizing its enactment, which specifically or by implication denies the petitioner the right to file an application without joining the owners of the property in question. In our judgment, the petitioner has a sufficient interest in the leased premises to permit it alone to apply for the building permit in question. ’ ’ The Sun Oil decision had under consideration an entirely different zoning ordinance, involved other questions, and" did not even mention the Ralston case. The citator reveals that the Ralston case has been approved but never overruled. This brings us to a consideration of the decisive question here — the provisions of the Little Rock zoning ordinance. Section 18 of Ordinance 5421 [the one under consideration] reads: “Appeals: Appeals to the Board may be taken by cmy person aggrieved.*’ ... etc (emphasis supplied). The same ordinance also provides that any person or persons, jointly or severally aggrieved by any decision of the Board may appeal to the Circuit Court (emphasis supplied). I submit that if the framers of the ordinance under consideration had meant to limit the right of petition and appeal to property owners they would have used language to that effect. It appears to me that the majority opinion wholly fails to present sufficient reason or precedent to justify the narrow construction it gives to the zoning ordinance in question. Surely, under the undisputed testimony here, appellees were interested persons and surely they were aggrieved. For many years they had occupied the property under a verbal lease from the father-in-law of two of them. In fact the father-in-law had assured them they would eventually own it. After all. this suit is concerned only with the use of property, and appellees had the exclusive use of this particular property.